COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Xzavius Demarquis Cook v. The State of Texas

Appellate case number:     01-19-00513-CR

Trial court case number: 1568441

Trial court:               176th District Court of Harris County

       Appellant’s brief was due October 28, 2019, thirty days after the reporter’s record was

filed. His “second motion to extend time for filing appeal” requested “a 30-day extension from

the date of the report[er’s] records being filed to file the Appeal.”

       The Court construes appellant’s latest motion as a request for a thirty-day extension.

Appellant’s request is GRANTED. Appellant’s brief is due Wednesday, November 27, 2019.

       It is so ORDERED.


Judge’s signature:    ________/s/ Russell Lloyd________________________
                               Acting individually


Date: November 5, 2019_____________________